Citation Nr: 0733782	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-24 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service connected diabetes mellitus.  

2.  Entitlement to an increased evaluation for diabetic 
retinopathy, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2004 and June 2005 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The December 2004 
rating decision, in pertinent part, denied service connection 
for hypertension.  The June 2005 rating decision, in 
pertinent part, continued a noncompensable evaluation for 
service connected diabetic retinopathy.  

A February 2006 rating decision granted an increased 
evaluation of 10 percent for diabetic retinopathy, effective 
February 25, 2005.  Despite the grant of this increased 
evaluation, the veteran has not been awarded the highest 
possible evaluation.  As a result, he is presumed to be 
seeking the maximum possible evaluation and his claim remains 
in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).  

The Board notes that a July 2002 rating decision, in 
pertinent part, continued a noncompensable evaluation for the 
veteran's service connected low back disability.  The veteran 
expressed disagreement with this portion of the rating 
decision in March 2003.  A March 2004 rating decision granted 
an increased evaluation of 20 percent for the low back 
disability.  In a March 2004 statement the veteran indicated 
that he was satisfied with this evaluation, and wished to 
withdraw his claim for an increased evaluation for the low 
back disability.  As such, this claim is withdrawn.  See 
38 C.F.R. § 20.204 (2007).  

In July 2007 the veteran testified before the undersigned 
sitting at the RO (Travel Board hearing).  A transcript of 
that hearing is of record.  

In July 2007 the veteran filed claims for service connection 
for a heart condition secondary to service connected diabetes 
mellitus and an increased evaluation for bilateral neuropathy 
of the lower extremities.  These matters have not been 
adjudicated and are referred to the RO for appropriate 
action.  

Finally, the Board notes that pertinent medical evidence has 
been associated with the claims file since the February 2006 
supplemental statement of the case (SSOC) addressing the 
claim for service connection for hypertension and the May 
2006 statement of the case (SOC) addressing the claim for an 
increased evaluation for diabetic retinopathy.  This evidence 
was not accompanied by a waiver of review by the agency of 
original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2007).  
In any event, as the claim for service connection for 
hypertension is being granted, the Board finds that the 
veteran is not prejudiced by consideration of the claim 
without a waiver of initial AOJ consideration.  See 38 C.F.R. 
§ 20.1102 (2007).  Further, on remand, the AOJ will have the 
opportunity to review this evidence in readjudicating the 
issue of an increased evaluation for diabetic retinopathy.  

The issue of entitlement to an increased evaluation for 
diabetic retinopathy, currently evaluated as 10 percent 
disabling, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Hypertension is as likely as not proximately caused by the 
veteran's service connected diabetes mellitus.


CONCLUSION OF LAW

Hypertension is the proximate result of the veteran's service 
connected diabetes mellitus.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007).  
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in regard to the claim for service connection for 
hypertension, further assistance or notice is unnecessary to 
aid the veteran in substantiating this claim.  

II.  Analysis

Service connection will be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  

Proof of direct service connection requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection is available for disabilities 
that are proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  When 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The Allen Court held that the term "disability" as used in 
38 U.S.C.A. § 1110 should refer to "any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition."  Allen at 448.  

The provisions of 38 C.F.R. § 3.310(a) were recently amended 
to conform to the Allen decision.  71 Fed. Reg. 52,744-7 
(September 7, 2006).  The amendments have no bearing on this 
case, because there is no claim or evidence that a service-
connected disability aggravated the claimed condition.  
Instead, the veteran contends that diabetes mellitus caused 
hypertension.  

VA treatment records from September 2003 to September 2005 
include findings of hypertension.  Thus, the first element of 
the successful service connection claim has been satisfied.  

Service medical records are negative for findings of 
hypertension.  Blood pressure on enlistment examination in 
August 1966 was 140/80 and blood pressure on separation 
examination in May 1969 was 136/82.  However, the veteran 
does not contend, and the evidence does not reflect, that 
current hypertension is related to service.  Rather, the 
veteran has consistently asserted that hypertension is the 
result of service connected diabetes mellitus.  

Regarding a nexus between current hypertension and diabetes 
mellitus, the Board notes that records of private treatment 
from February 1982 and August 1986 include findings of 
hypertension.  Specifically, the February 1982 record notes 
elevated blood pressure and a diagnosis of hypertension while 
records from August 1986 regarding gastric partition surgery 
for morbid obesity include hypertension as an associated 
problem.  Despite these findings of hypertension, the veteran 
testified at the July 2007 Travel Board hearing that he had 
been briefly treated for hypertension for a two to three week 
period around 1987, but that he stopped taking the blood 
pressure medication and his blood pressure was fine, and his 
physician took him off the medication.  He reported that he 
was then later diagnosed with hypertension around 2004 or 
2005.  

At VA examination to evaluate diabetes in June 2002, at which 
the claims file was available, the examiner indicated that 
the veteran was diagnosed with diabetes in 1999.  The veteran 
denied any cardiac symptoms.  Blood pressure was 174/88.  The 
diagnoses included diabetes mellitus and elevated blood 
pressure.  In regard to the elevated blood pressure, the 
examiner noted that the veteran did not carry the diagnosis 
of hypertension, but was advised to follow-up with his 
primary care physician.  As noted above, records of VA 
treatment from September 2003 to September 2005 reflect 
findings of hypertension.  

At VA hypertension examination in November 2004 the examiner 
thoroughly discussed the veteran's medical records and 
examined the veteran.  In regard to the diagnosis of 
hypertension, the examiner opined that the current 
hypertension was most likely primary, essential without 
clinical and ancillary tests evidenced following the review 
of the medical records or any significant signs of chronic 
glomerular nephritis, pyelonephritis, obstructive uropathy, 
thyroid disorder, Cushing, drugs, corticosteroid, or 
excessive alcohol that may be responsible for secondary 
hypertension.  However, the examiner added that, in the 
future, as the veteran had been with diabetes mellitus for 
over 30 years with oral and insulin medications there was a 
good possibility that diabetes mellitus would create a link 
between adiposity (visceral obesity) and insulin resistance 
that would be followed by inflammation, dyslipidemia, active 
and vascular reactivation, impaired fibrinolysis, and, 
consequently, hypertension.  

The December 2004 rating decision denied service connection 
for hypertension on the basis that the November 2004 VA 
examiner had found such hypertension to be essential.  
Hypertension is referred to as essential or primary when 
there is no known cause for the condition.  STEDMAN'S MEDICAL 
DICTIONALRY 856 (27TH Ed. 2000).  

The most recent medical evidence regarding the relationship 
between hypertension and diabetes mellitus is from a 
September 2005 VA treatment record, in which Dr. Basha opined 
that the veteran's hypertension was probably related to 
diabetes.  

The September 2005 opinion from Dr. Basha provides competent 
evidence of a link between current hypertension and diabetes 
mellitus.  38 C.F.R. § 3.310(a).  

The Board acknowledges that there are some records of private 
treatment from the 1980s which include diagnoses of 
hypertension, apparently prior to diagnosis of diabetes 
mellitus, however, the June 2002 VA examination report 
specifically noted that the veteran did not carry a diagnosis 
of hypertension.  The conclusion that the veteran's 
hypertension followed his diabetes mellitus is further 
bolstered by records of private treatment from May 1995 and 
September 1997 which, in describing the veteran's medical 
history, both note diabetes since 1989, but report a negative 
history for hypertension.  

Although the November 2004 VA examiner found essential 
hypertension, indicating that there was no known cause for 
the condition, the examiner acknowledged that, in light of 
the veteran's diabetes mellitus and oral and insulin 
medications, there was a good possibility that diabetes 
mellitus would create a link between adiposity and insulin 
resistance which would be followed by hypertension.  
Therefore, the opinion of the November 2004 VA examiner does 
not contradict the September 2005 opinion from Dr. Basha, 
but, rather, Dr. Basha's opinion seems to be supported by the 
November 2004 VA examiner's predictions regarding the future 
state of the veteran's hypertension.  The medical evidence 
does not attribute current hypertension to a cause other than 
diabetes mellitus.  

Resolving reasonable doubt in the veteran's favor the Board 
concludes that service connection is warranted for 
hypertension as secondary to the veteran's service connected 
diabetes mellitus.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension, claimed 
as secondary to service connected diabetes mellitus, is 
granted.  


REMAND

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  

The claims file includes records of treatment for diabetic 
retinopthay by Dr. Chander Samy at Ocala Eye Surgeons.  The 
most recent records of treatment associated with the claims 
file are from September 2005 to March 2006.  At VA 
examination to evaluate diabetes mellitus in December 2006 
the examiner noted that eye examination was being done by the 
private clinician.  At the July 2007 Travel Board hearing the 
veteran stated that he was currently receiving treatment for 
his diabetic retinopathy from Dr. Chander Samy, adding that 
he kept going for check-ups.   

VA has a duty to obtain relevant records of treatment 
reported by private physicians.  Massey v. Brown, 7 Vet. App. 
204 (1994).  The foregoing indicates that the veteran has 
been treated by Dr. Samy since March 2006.  As these more 
recent records of treatment may be pertinent to the claim on 
appeal, attempts should be made to associate with the claims 
file treatment reports from this physician.  
The veteran is entitled to a new VA examination where there 
is evidence (including his statements) that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  VA regulations provide that 
where an examination report does not contain sufficient 
detail, it is incumbent on the rating board to return the 
report as inadequate for evaluation purposes.  38 C.F.R. 
§ 4.2.  

Ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only on 
examination by specialists.  Such special examinations should 
include uncorrected and corrected central visual acuity for 
distance and near, with record of the refraction.  The best 
distant vision obtainable after best correction by glasses 
will be the basis of the rating, except in cases of 
keratoconus in which contact lenses are medically required.  
38 C.F.R. § 4.75.  

The veteran's diabetic retinopathy is evaluated under 
Diagnostic Code 6006, evaluating retinitis.  This diagnostic 
code provides for evaluation from 10 percent to 100 percent 
for impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
The minimum rating during active pathology is 10 percent.  
38 C.F.R. § 4.84a, Diagnostic Code 6006.  

The veteran's diabetic retinopathy was most recently 
evaluated at VA eye examination in May 2005, at which time 
best corrected visual acuity was 20/25 in the right eye and 
20/50 in the left eye.  Visual fields were full to 
confrontation.  The most recent record of private treatment 
for diabetic retinopathy reflects best corrected visual 
acuity of 20/25 in the right eye and 20/100 in the left eye.  

Although the December 2006 VA diabetes mellitus examination 
noted right eye vision of 20/20 and left eye vision of 
20/200, the examiner did not indicate whether this was the 
veteran's best corrected visual acuity.  The examiner did 
note that the veteran could not see or read from the left 
eye.  The examiner did not provide information regarding 
field loss that should be considered together with visual 
acuity when rating retinopathy.  See 38 C.F.R. § 4.84a, 
Diagnostic Code 6006.  

At the July 2007 hearing the veteran reported that his vision 
in the left eye was a dead spot in the middle and shadowy on 
both sides.  He added that he could not see or read out of 
the left eye, but could roughly make out the large E on eye 
examination.  

The Board finds that the veteran's July 2007 testimony 
reflects a worsening of his diabetic retinopathy.  He should 
be afforded a new VA examination to ascertain the current 
severity of diabetic retinopathy in the context of the 
applicable rating criteria.  

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain 
copies of all records regarding treatment 
for diabetic retinopathy since March 2006 
from Dr. Samy.

2.  Schedule the veteran for a VA 
examination by a specialist to determine 
the current level of impairment due to 
the service connected diabetic 
retinopathy.    

The claims folder should be made 
available to the examiner for review 
prior to the examination and the examiner 
is requested to acknowledge such review 
in the examination report or in an 
addendum.

All necessary tests and studies should be 
accomplished and all clinical 
manifestations should be reported in 
detail.  The examination report should 
include uncorrected and corrected central 
visual acuity for distance and near, with 
record of the refraction as well as 
measurement of the field of vision.  The 
examiner should indicate whether there is 
current active pathology.  

3.  After ensuring that the development 
is complete, re-adjudicate the claim.  If 
the claim is not fully granted, issue a 
supplemental statement of the case before 
returning the claim to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


